Title: To Thomas Jefferson from Benjamin Hawkins, 1 February 1802
From: Hawkins, Benjamin
To: Jefferson, Thomas


          
            Tookau,bat,chee in the Creek agency 1st Feby. 1802.
          
          I do myself the pleasure to send you a specimen of my tours through this agency in my journal down the Tennassee with the map of the river. I have made it a rule to travel with a pocket compass and time piece and have in likemanner noted every journey through this country; several of which, are ploted and the whole will be sent to the War office as soon as I have paper and leisure to copy them. I intended them in the first instance as military routes only, as I had no rule to reduce the curves of paths taken by time to the same exactness as those of a river: but they will be useful in the delineation of this part of the United States. I could not get a portable instrument to take the Latitude or I would have made it more complete. I shall at the first moment of leisure go down every river in this agency and deliniate them as I have done the Tennassee.
          I have the honour to be with all possible respect my dear sir, Your most obedient servant
          
            Benjamin Hawkins
          
        